Citation Nr: 1629400	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-07 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus, for purposes of accrued benefits or for substitution.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from May 1969 to October 1976.  He died in September 2009, and the appellant has been substituted as his surviving spouse.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the benefit sought on appeal.

In June 2013, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The RO completed the additional development directed in the June 2013 Board remand.

2.  Glaucoma was not incurred in active service, was not causally connected to active service, and was not due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The requirements for entitlement to service connection for glaucoma, including as due to service-connected diabetes mellitus, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a), 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the November 2008 rating decision, via a July 2008 letter (07/08/2008 VBMS entry), the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither he nor his representative asserted any error or specific prejudice as a result.  In July 2010, the RO informed the appellant of the issues that were on appeal at the time of the Veteran's death.  (07/12/2010 VBMS entry-Notification)  Hence, the Board finds VA has complied with the VCAA notice requirements.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA records, non-VA records, to include the records provided by the Social Security Administration, and the VA C&P examination reports are in the claims file.  Further, as noted in the Introduction, the Board remanded the case for a medical nexus review of the claims file.  The Veteran did not, and the appellant has not, nor their representative asserted or asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems glaucoma as an organic disease of the nervous system.  See M21-1MR, Part III, Subpart IV, Ch. 4, B.11.c (recognizing glaucoma as an organic disease of the nervous system); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307(a) and 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Service treatment records (STR) dated in September 1972 note the Veteran's treatment for a congenital left eye disorder that existed prior to service.  The diagnoses listed were hypertropia of the right eye, and left extropia, amblyopia, and anisometropia.  (05/14/2015 VBMS-STR, pp 45-48)  The September 1976 Report of Medical Examination For Hardship Discharge reflects that the Veteran's eyes were assessed as normal.  His visual acuity for far vision was noted as 20/20 in the right eye, and 20/100 for the left.  Near vision was 20/20 bilaterally.

The Veteran applied for VA compensation for the left eye in October 1993 but was denied entitlement to service connection for the left eye.  (10/20/1993 VBMS entry-Rating Decision-Narrative).  The claim entailed what the Veteran was treated for in active service, which the rating decision noted pre-dated active service.  There was no assertion or evidence that the Veteran had glaucoma at that point in time.  Hence, the preponderance of the evidence is against manifestation of glaucoma within one year of the Veteran's discharge from active service.

The Veteran asserted that his glaucoma was due to his diabetes mellitus or his systemic steroid use.  Service connection is in effect for diabetes mellitus, and there is evidence that the Veteran was diagnosed with glaucoma prior to his death.  Hence, the salient issue of the appeal is whether there either is a causative or aggravation nexus between the two diseases.

As noted earlier, the Board remanded for a medical nexus review to address the issue.  The November 2015 report, 11/12/2015 VBMS entry-C&P Exam, reflects that the examiner opined that it was not at least as likely as not that the Veteran's glaucoma was due to his service-connected diabetes mellitus.  The reviewer initially noted that there is no medical connection between diabetes and glaucoma.  The reviewer noted further that steroid use could cause or aggravate glaucoma, but the Veteran's records showed that the Veteran's history of steroid use was for his asthma/chronic obstructive pulmonary disease (COPD).  Hence, the reviewer opined that the Veteran's glaucoma was not caused or aggravated by his diabetes.

The Board finds the examiner's opinion highly probative, as it is based on a review of the claims file, and the examiner provided a clear rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It is also supported by the evidence of record.  A February 2004 VA diabetes examination report reflects that the examiner noted that the Veteran was oxygen- and steroid-dependent due to his COPD.  (02/19/2004 VBMS-VA Examination; see also 01/29/2006 VBMS-Medical Treatment-Government Facility2, p. 55)  Thus, while the first 2 Wallin elements are shown by the evidence, the preponderance of the evidence shows that the critical third element of a nexus, either causal or aggravation, between the diabetes and glaucoma is not shown.  To the extent that either the Veteran or the appellant has asserted their personal opinion that the Veteran's glaucoma was caused or aggravated by the diabetes mellitus, the Board finds that opining on such a linkage requires medical training, see 38 C.F.R. § 3.159(a), and there is no evidence that either the Veteran had, or the appellant has medical training.  See Jandreau, 492 F. 3d 1372.

In light of all of the above, the Board finds that the preponderance of the evidence is against the claim on a presumptive, direct, and secondary basis.  38 C.F.R. §§ 38 C.F.R. § 3.303, 3.307(a), 3.309(a), 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus, for purposes of accrued benefits or for substitution, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


